United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3847
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of South Dakota.
Mahdi Hakim, also known as              *
Damon Hargrove,                         *
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: March 13, 2007
                                Filed: June 21, 2007
                                 ___________

Before WOLLMAN, JOHN R. GIBSON, and MURPHY, Circuit Judges.
                          ___________

WOLLMAN, Circuit Judge.

       Mahdi Hakim was convicted of conspiring to possess with the intent to
distribute over 50 grams of crack cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and
846, and received the statutory minimum sentence of life imprisonment. Hakim
appeals from his conviction, arguing that the district judge1 erred by denying his
motion for judgment of acquittal based on the sufficiency of the evidence. We affirm.



      1
       The Honorable Lawrence L. Piersol, then Chief Judge, United States District
Court for the District of South Dakota.
                                   I. Background

       We state the facts in the light most favorable to the jury’s verdict. This case
originated in a drug-related investigation and arrest of one of Hakim’s childhood
acquaintances, Ronnie Shaw, who was arrested after attempting to sell crack cocaine
to a police informant. Following his arrest, and to secure a lighter sentence, Shaw
provided information and testimony implicating Hakim in a drug conspiracy.

        At Hakim’s trial, in which Shaw was the central government witness, Shaw
testified to the following facts based on his experiences and conversations with
Hakim. Although Hakim was living in Kansas City in early 2004, he had been
“dealing [crack cocaine] with” Shaw’s aunt, Frieda Brown, in Sioux Falls. Hakim’s
supplier was in Kansas City. Brown had recently “crossed” Hakim, however, and so
Hakim needed someone in Sioux Falls who could help him expand his drug business.
Hakim traveled to Sioux Falls in April of 2004 and contacted Shaw with the hope of
recruiting him because Shaw was a twenty-year resident of the city who “knew
people.” The two men did not initially reach an agreement, but on the following day
Hakim fronted Shaw a quarter ounce of cocaine to sell. Within a week, Shaw sold the
quarter ounce and paid Hakim, after which Hakim fronted Shaw an additional ounce
of cocaine, which Shaw also agreed to sell. After selling the crack, Shaw wired
Hakim his agreed upon share of the proceeds ($2,300) via Western Union on May 10,
2004.2

      On May 16, 2004, Hakim and Shaw were driving together when they were
pulled over for an equipment violation. The officer found marijuana and charged


      2
        The government introduced undisputed documentary evidence and testimony
confirming the date, sender, location of the pick up, and amount of money involved
in this Western Union transaction. According to the undisputed evidence, Hakim
picked up the money in Kansas City.


                                         -2-
Hakim with a minor marijuana offense that required his presence in court on May 27,
2004. Hakim traveled back to Kansas City during the interim period. After Shaw
wired him additional money, Hakim brought additional crack cocaine with him when
he returned for his court appearance.

       Near the end of the conspiracy, the two unsuccessfully attempted to obtain
crack cocaine from a source closer to Sioux Falls. They then traveled together to
Kansas City and purchased four and one-half ounces of powder cocaine, brought it
back to Sioux Falls, and converted it into crack.3 Shaw received an ounce of crack in
return for a $500 contribution toward the powder cocaine purchase, and Hakim kept
the remainder. Hakim resided in Shaw’s apartment while the pair resumed selling
crack. After two or three days, Hakim returned to Kansas City for a family
emergency, taking with him some of his cocaine and leaving behind the remainder,
which law enforcement found when they arrested Shaw. All told, Hakim fronted
crack cocaine to Shaw approximately six times, usually in one-ounce increments.

       The government additionally presented phone records indicating not only that
Shaw had Hakim’s number programmed into his primary cell phone, but also that
there had been 121 telephone contacts between the two men during the dates of the
alleged conspiracy.

                                         II.

       We review the sufficiency of the evidence de novo, “viewing evidence in the
light most favorable to the government, resolving conflicts in the government’s favor,
and accepting all reasonable inferences that support the verdict.” United States v.
Washington, 318 F.3d 845, 852 (8th Cir. 2003) (citation omitted). The standard of
review is strict. We will uphold the verdict “if there is any interpretation of the
evidence that could lead a reasonable-minded jury to find the defendant guilty beyond

      3
       Four and one-half ounces equals approximately 125 grams.
                                       -3-
a reasonable doubt.” United States v. Hamilton, 332 F.3d 1144, 1149 (8th Cir. 2003)
(citing United States v. Gillings, 156 F.3d 857, 860 (8th Cir. 1998)); see also Jackson
v. Virginia, 443 U.S. 307, 319 (1979).

       Hakim argues that Shaw’s testimony is incredible and should not believed,
especially in light of Shaw’s motivation to give false testimony and Hakim’s own
testimony that provided what he contends to be the real reasons for his visits to Sioux
Falls, his phone conversations with Shaw, and the money transfers. His argument
must fail. “The test for rejecting evidence as incredible is extraordinarily stringent
and is often said to bar reliance only on testimony asserting facts that are physically
impossible.” United States v. Crenshaw, 359 F.3d 977, 988 (8th Cir. 2004); see also
United States v. Lanier, 578 F.2d 1246, 1251 (8th Cir. 1978) (“Appellate review of
credibility is prohibited absent extraordinary circumstances.” (citation omitted)).
There is nothing so incredible about Shaw’s testimony to warrant its rejection as a
matter of law.

       Credibility aside, to sustain the verdict in a criminal case there must still be
evidence sufficient to prove the elements of the crime beyond a reasonable doubt.
Crenshaw, 359 F.3d at 987 (citing Jackson, 443 U.S. at 313-20). A conviction for
conspiracy requires the “government [to] prove beyond a reasonable doubt that there
was an agreement to achieve some illegal purpose, that the defendant knew of the
agreement, and that the defendant knowingly became a part of the conspiracy.”
United States v. Nelson, 165 F.3d 1180, 1184 (8th Cir. 1999) (quoting United States
v. Cabrera, 116 F.3d 1243, 1244 (8th Cir. 1997)). Intentional participation of a
criminal conspiracy need not be proved by direct evidence and may be inferred from
the facts and circumstances. United States v. Prieskorn, 658 F.2d 631, 634 (8th Cir.
1981) (citing United States v. Harbin, 601 F.2d 773, 781 (5th Cir. 1979)); see also
United States v. Winston, 456 F.3d 861, 866 (8th Cir. 2006) (“Direct evidence of an
explicit agreement is not necessary to prove a conspiracy; instead, a tacit
understanding among co-conspirators may be, and often will be, inferred from
circumstantial evidence.” (internal quotation omitted)).
                                          -4-
        Hakim contends that a single buyer-seller transaction is insufficient to prove
participation in, or knowledge of, a conspiracy. Cf. Prieskorn, 658 F.2d at 634 (noting
that without more, an isolated buyer-seller transaction involving a small amount of
drugs consistent with personal use does not, per se, support an inference of
participation in a conspiracy). Hakim’s reliance on Prieskorn for this legal principle
is misplaced in light of his participation in a number of drug-related dealings and
activities with Shaw and the involvement of a quantity of drugs clearly not intended
for personal use. See id., 658 F.3d at 634-35 (finding the so called buyer-seller
transaction rule inapplicable where a sizeable quantity of drugs was involved). The
evidence indicates that (1) Hakim and Shaw had an ongoing, long-term, mutually
profitable relationship during which Shaw relied on Hakim for obtaining cocaine and
Hakim relied on Shaw for distributing it to his Sioux Falls contacts; (2) Hakim
knowingly sought out Shaw precisely to enter into such a relationship; and (3) the two
repeatedly acted in concert pursuant to this shared purpose and understanding. From
this, a jury could find beyond a reasonable doubt that Hakim was part of an illegal
drug conspiracy.

      The judgment is affirmed.
                      ______________________________




                                         -5-